internal_revenue_service number release date index numbers ------------------------------- ---------------------------- ------------------------ -------------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ---------------- telephone number -------------------- refer reply to cc corp b06 plr-134459-14 date date legend taxpayer ------------------------------------------------- ------------------------ statex exchange date1 date2 ------------ ----------------------------------- -------------------------- -------------------------- dear ----------------- this letter responds to your date request for rulings under sec_301 and sec_305 of the internal_revenue_code the code the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted on behalf of taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification if there is an examination summary of facts plr-134459-14 taxpayer is a statex corporation that qualifies as a real_estate_investment_trust reit under subchapter_m part ii of chapter of the code taxpayer has one class of common_stock outstanding that is publicly traded on the exchange during its taxable years ending date1 and date2 taxpayer may make one or more distributions to its shareholders with respect to its common_stock in--at the election of each shareholder--cash common_stock of equivalent value or a combination thereof subject_to proration adjustments as described below a stock and cash distribution for each stock and cash distribution the total amount of cash available will be limited to a specified percentage the cash percentage equal to percent or more but less than percent of the aggregate value of the respective stock and cash distribution the cash limitation in no event will the cash limitation for any stock and cash distribution be less than percent of the aggregate value of the respective stock and cash distribution for each stock and cash distribution each shareholder will have the right to elect to receive their entire entitlement under the distribution in i cash the cash_option ii common_stock of equivalent value the equity_option or iii in a mixture of cash corresponding to the cash percentage and common_stock the mixed option in the event taxpayer does not receive an election from a shareholder that shareholder will default to the equity_option taxpayer anticipates paying cash in lieu of issuing fractional shares of common_stock though cash paid in lieu of fractional shares will not count against the cash limitation if the cash component of a stock and cash distribution is not oversubscribed each shareholder electing to receive the cash_option will receive their entire entitlement under the distribution in cash if the cash component of a stock and cash distribution is oversubscribed then each shareholder electing to receive the cash_option will receive a pro_rata amount of cash corresponding to the shareholder’s respective entitlement under the declaration in no event will any shareholder electing to receive the cash_option or the mixed option receive cash in an amount less than the cash percentage corresponding to the shareholder’s entire entitlement under the distribution the calculation of the number of shares to be received by any shareholder in connection with a stock and cash distribution will be determined over a period of up to two weeks ending as close as practicable to the payment_date based upon a formula utilizing market prices that is designed to equate in value the number of shares to be received with the amount of money that could be received instead with respect to a stock and cash distribution and any shareholder participating in taxpayer’s dividend reinvestment and stock purchase plan drip the drip will apply only to the extent that in the absence of the drip the participating shareholder would have received the distribution in cash under the stock and cash distribution rulings plr-134459-14 based solely on the information provided and the representations made we rule as follows any and all of the cash and common_stock distributed in a stock and cash distribution as described above by taxpayer shall be treated as a distribution_of_property with respect to its stock to which sec_301 applies sec_301 and sec_305 the amount of a distribution of common_stock received by any shareholder in a stock and cash distribution as described above will be considered to equal the amount of the money which could have been received instead sec_1_305-1 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter moreover no opinion is expressed concerning whether taxpayer otherwise qualifies as a reit under subchapter_m part ii of chapter of the code furthermore no opinion is expressed as to whether any stock and cash distribution will satisfy the distribution_requirements of sec_857 finally no opinion is expressed as to whether any stock and cash distribution is to be considered preferential under sec_562 procedural information this letter_ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to two of your authorized representatives a copy of this letter_ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely _t ian russell______________ t ian russell branch chief branch office of associate chief_counsel corporate cc
